UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 13, 2015 NORWOOD FINANCIAL CORP. (Exact name of registrant as specified in its charter) Pennsylvania 0-28364 23-2828306 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Main Street, Honesdale, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (570) 253-1455 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). NORWOOD FINANCIAL CORP. INFORMATION TO BE INCLUDED IN THE REPORT Item 8.01.Other Events On March 13, 2015, the Registrant announced that its Board of Directors had increased its quarterly cash dividend by $.01 per share to $.31 per share beginning with the dividend payable on May 1, 2015 to shareholders of record as of April 15, 2015.For further information, reference is made to the Registrant’s press release, dated March 13, 2015, which is filed as Exhibit 99.1 hereto. Item 9.01.Financial Statements and Exhibits (d)The following exhibits are filed with this report. No.Description 99.1Press Release, dated March 13, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORWOOD FINANCIAL CORP. Date:March 13, 2015 By: /s/ William S. Lance William S. Lance Executive Vice President and Chief Financial Officer (Duly Authorized Representative)
